Exhibit 99.1 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re Unilife Corporation, et al. [1] Case No. 17-10805 (LSS) Reporting Period: April 12, 2017 to April 30, 2017 MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Attached Affidavit/Supplement Attached Footnote Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements See Declaration. Cash disbursements journals X Statement of Operations MOR-2 See MOR-1. [2] Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt See Declaration. [3] Copies of tax returns filed during reporting period Sec Declaration. [3] Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section I 746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ John Ryan 6/1/2017 Signature of Debtor Date John Ryan Chief Executive Officer Printed Name of Authorized Individual Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. [1] The debtors' names arc abbreviated in this report as follows: Unilife Corporation - UC Unilife Medical Solutions, Inc. - UMS Unilife Cross Farm LLC - UCF [2] Post-petition, the Debtor began keeping its books on a cash basis. Accordingly, the Statement of Operations (MOR-2) and the Schedule of Cash Receipts and Disbursements (MOR-1) present the same information. [3] No tax returns, including IRS Form 6123, were filed during the period. MOR (04/07) In re Unilife Corporation, et al. Case No. 17-10805 Debtor Reporting Period: April 12, 2017 to April 30, 2017 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS Amounts reported should be per the debtor’s books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the “CURRENT MONTH – ACTUAL” column must equal the sum of the four bank account columns. The amounts reported in the “PROJECTED” columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1). Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON’T)] BANK ACCOUNTS CURRENT MONTH CUMULATIVEFILINGTODATE UC UMS UCF CONSOLIDATED CONSOLIDATED OPERATING OTHER OPERATING PAYROLL OTHER OPERATING OTHER ACTUAL PROJECTED[1] ACTUAL PROJECTED[1] CASH BEGINNING OF MONTH $ - $ $ 1 $ - $ RECEPTS CASH SALES - ACCOUNTSRECEIVABLE - LOANSANDADVANCES - SALE OF ASSETS - OTHER (ATTACH LIST) 22 - - - TRANSFERS (FROM DIP ACCTS) - TOTAL RECEIPTS 22 - - DISBURSEMENTS NET PAYROLL - PAYROLL TAXES - SALES, USE, & OTHER TAXES - INVENTORY PURCHASES - SECURED/RENTAL/LEASES - INSURANCE - ADMINISTRATIVE - SELLING - OTHER (ATTACH LIST) - - 3 - OWNER DRAW * - TRANSFERS (TODIPACCTS) - PROFESSIONAL FEES - U.S. TRUSTEE QUARTERLY FEES - COURT COSTS - TOTAL DISBURSEMENTS - - 3 - NET CASHFLOW - 22 (3 ) - ) ) (RECEIPTS LESS DISBURSEMENTS) CASH END OF MONTH $ - $ $ (2 ) $ - $ *COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPCY ESTATE [1] PROJECTIONS PER DIP BUDGET. THE FOLLOWING SECTION MUST COMPLETED DISBURSEMENTS FOR CALCULATING U.S TRUSTEE QUARTERLY FEES:(FROM CURRENT MONTH ACTUAL COLUMN) TOTAL DISBURSEMENTS $ LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS $ PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e from escrow accounts) $ TOTAL DISBURSEMENTS FOR CALCULATING U.S TRUSTEE QUARTERLY FEES $ FORM MOR-1 (04/07) In re Unilife Corporation, et al. Case No. 17-10805 Debtor Reporting Period: April 12, 2017 to April 30, 2017 BANK RECONCILIATIONS Constitution Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor’s bank reconciliation may be substituted for this page UMS UMS UMS UMS UMS UMS UMS UMS UMS UMS Petty Cash (Operating) Operating Operating Operating Operating Other-Savings Total Operating Payroll Other ~ PNC CD Restricted Bond # n/a # n/a BALANCE PER BOOKS 8 - BANK BALANCE 8 - (*) DEPOSITS IN TRANSIT (ATTACH LIST) - (*) OUTSTANDING CHECKS (ATTACH LIST) - OTHER (ATTACH EXPLANATION) - ADJUSTED BANK BALANCE * $ 8 $ - $ $ * Adjusted bank balance must equal balance per books DEPOSITS IN TRANSIT Date Amount Date Amount Date Amount Date Amount Date Amount Date Amount Date Amount Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ck. # Amount Ck. # Amount Ck. # Amount Ck. # Amount Ck. # Amount Ch. # Amount Ck. # Amount Ck. # Amount OTHER OTHER RECEIPTS Interest $ - $ - $ - $ - $ - $ $ - $ 22 $ - Refund from ADP - Total $ - $ - $ - $ - $ - $ $ $ 22 $ - OTHER DISBURSEMENTS: Bank Fees $ - $ - $ - $ - $ - $ - $ - $ - $ - Postage 8 - ADP Fees - Total $ 8 $ - $ - $ - $ - $ - $ $ - $ - FORM MOR-1a (04/07) In re Unilife Corporation, et al. Case No. 17-10805 Debtor Reporting Period: April 12, 2017 to April 30, 2017 BANK RECONCILIATIONS Constitution Sheet for MOR-1 A bank reconciliation must be included for each bank account. The debtor’s bank reconciliation may be substituted for this page UC UC UC UC UC UCF UCF Operating Operating Operating TotalOperating Other - AMEX CD Operating Restricted Escrow # 1859-4 # # BALANCE PER BOOKS $ (2 ) $ BANK BALANCE (2 ) (+) DEPOSITS IN TRANSIT (ATTACH LIST) - (-) OUTSTANDING CHECKS (ATTACH LIST) - OTHER (ATTACH EXPLANATION) - ADJUSTED BANK BALANCE * $ (2 ) $ * Adjusted bank balance must equal balance per books DEPOSITS IN TRANSIT Date Amount Date Amount Date Amount Date Amount Date Amount Date Amount CHECKS OUTSTANDING Ck. # Amount Ch. # Amount Ck. # Amount Ck. # Amount Ck. # Amount Ck. # Amount OTHER OTHER RECEIPTS Interest $ - $ - $ $ $ - $ - Refund from ADP - Total $ - $ - $ $ $ - $ - OTHER DISBURSEMENTS Bank Fees $ $ - $ - $ - $ 3 $ - Postage - ADP Fees - FORM MOR-1a (04/07) In re Unilife Corporation, et al. Case No. 17-10805 Debtor Reporting Period: April 12, 2017 to April 30, 2017 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month Payee Period Covered Amount Approved Payor Check Amount Paid Year-To-Date Number Date Fees Expenses Fees Expenses None. FORM MOR-1b (04/07) In re Unilife Corporation, et al. Case No. 17-10805 Debtor Reporting Period: April 12, 2017 to April 30, 2017 CASH DISBURSEMENTS JOURNAL Date Description Amount Check # Payee 04/18/17 EMPLOYEE FSA CONTRIBUTIONS FROM 4/14 PAYROLL $ ACH TASC 04/18/17 TAX PAYMENT ACH NEW JERSEY 04/20/17 EMPLOYEE FSA CONTRIBUTIONS FROM 4/14 PAYROLL ACH TASC 04/20/17 MONTHLY INSURANCE FUNDING DUE 4/25 CHUBB 04/20/17 MORTGAGE PAYMENT FROM CROSS FARM LLC ESCROW BANK FNB 04/21/17 EMPLOYEE 401K CONTRIBUTIONS ($26,078.37) AND EMPLOYER MATCH ($8,629.68) FROM 4/14 PAYROLL ACH FIDELITY 04/21/17 HRA FUNDING FOR WEEK ENDED 4/21 ACH HIGHMARK 04/26/17 PAYROLL FUNDING FOR 4/28 WIRE ADP 04/27/17 PAYROLL TAXES WITHHELD ACH ADP 04/27/17 HRA FUNDING FOR WEEK ENDED 4/28 ACH HIGHMARK 04/27/17 BANK FEES BANK HSBC 04/28/17 MONTHLY PROCESSING FEE ACH ADP 04/28/17 BANK FEES BANK FNB 04/28/17 BANK FEES BANK FNB 04/28/17 BANK FEES BANK FNB VARIOUS POSTAGE N/A USPS $ In re Unilife Corporation, et al. Case No. 17-10805 Debtor Reporting Period: April 12, 2017 to April 30, 2017 BALANCE SHEET
